DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group III, claims 28-31, in the reply filed on February 2, 2021 is acknowledged.  The traversal is on the ground(s) that as amended, groups III and IV have overlapping subject matter and therefore there would not be undue search and examination burden.
Applicant’s arguments are persuasive regarding groups III and IV, and therefore, the restriction requirement between groups III and IV mailed October 7, 2020 is withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please amend the first paragraph of the specification as follows:
The present application is a continuation of U.S. Patent Application No. 14/890,705, now U.S. Patent No. 10,006,049, filed November 12, 2015, which is a national stage filing under 35 U.S.C. § 371 of International PCT application PCT/US2014/038460, filed May 16. 2014, which claims priority to U.S. Provisional 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art to the instant claims is Balazs et al. (US 2012/0232133 A1, published September 13, 2012, provided in an IDS). Balazs et al. teach rAAV vectors similar to those claimed. Balazs et al. teach that the rAAV vector comprise 5’ and 3’ ITR, and a promoter, a restriction site to insert polynucleotides of interest, and a posttranscriptional regulatory element between the ITRs (paragraph [0009]). Balazs et al. further teach that the rAAV vector further comprises a transcription termination region downstream of the posttranscriptional regulatory element, such as a polyA sequence (paragraph [0018]). Balazs et al. does not teach that an mRNA produced from the rAAV vector lacks a polyA sequence at its 3’-end but includes an ITR at its 3’-end. Although an argument could be made that Balazs et al. encompass rAAV vectors without polyA signals, a person of ordinary skill in the art would not interpret Balazs et al. as not including a polyA signal, as all the embodiments reduced to practice comprise a polyA signal. Furthermore, even if Balazs et al. is interpreted as teaching a vector with no polyA signal, Balazs et al. teaches that “typically, an expression vector comprises a transcription promoter, a gene, and a transcription terminator” (paragraph [0067]). Therefore, Balazs et al. envision a transcriptional terminator before the 3’ ITR. Thus, any mRNA produced by the vector of Balazs et al. would not contain a 3’ ITR. Accordingly, the claims are free of the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 28-49 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010.  The examiner can normally be reached on M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636